NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


WALTER JOHN BROIS, DOC #539452,             )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-834
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed July 11, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Walter John Brois, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, for Appellee.


PER CURIAM.


             Affirmed.


CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.